                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Defendants
                       7   SPECIAL DEFAULT SERVICES, INC.; TRINITY
                           FINANCIAL SERVICES, LLC; and NEWPORT
                       8   BEACH HOLDINGS, LLC

                       9                                    UNITED STATES BANKRUPTCY COURT

                   10                                         NORTHERN DISTRICT OF CALIFORNIA

                   11

                   12      CECILIA MANGAOANG,                                   Case No. 18-52245-MEH

                   13                               Debtor,                     Adv. No. 18-05062

                   14                                                           Chapter Number: 13

                   15                                                           UNILATERAL STATUS CONFERENCE
                                                                                STATEMENT
                   16
                                                                                DATE: February 11, 2019
                   17                                                           TIME: 10:00 a.m.
                                                                                CTRM: 3020
                   18
                           CECILIA MANGAOANG,
                   19
                                                    Plaintiff,
                   20
                                       Vs.
                   21
                           SPECIAL DEFAULT SERVICES, INC.;
                   22      TRINITY FINANCIAL SERVICES, LLC;
                           NEWPORT BEACH HOLDINGS, LLC;
                   23      Does 1-10, inclusive

                   24                               Defendants.

                   25

                   26

                   27               Defendants, Special Default Services, Inc. (“SDS”), Trinity Financial Services, LLC

                   28      (“Trinity”), and Newport Beach Holdings, LLC (“NBH”), by and through their counsel, hereby
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                   UNILATERAL STATUS CONFERENCE
  ATTO RNEY S AT LAW
                           IRV #4828-2892-6598 v1                             -1-     STATEMENT
     SANTA A NA
                  Case: 18-05062            Doc# 23        Filed: 02/05/19   Entered: 02/05/19 15:45:34 Page 1 of 3
Case: 18-05062   Doc# 23   Filed: 02/05/19   Entered: 02/05/19 15:45:34   Page 2 of 3
                       1                                           PROOF OF SERVICE

                       2            I, Johnnelle Gomez, declare:

                       3           I am a citizen of the United States and employed in Orange County, California. I am over
                           the age of eighteen years and not a party to the within-entitled action. My business address is
                       4   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067.

                       5            On February 5, 2019, I electronically filed the attached document:

                       6                     UNILATERAL STATUS CONFERENCE STATEMENT

                       7   with the Clerk of the court using the CM/ECF system which will then send a notification of such
                           filing to the following:
                       8
                               •    Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com
                       9       •    Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                   10
                           And I hereby do certify that I have mailed by United States Postal Service the document to the
                   11      following non CM/ECF participants:

                   12
                                      Debtor:                                 Judge:
                   13                 Cecilia Mangaoang                       Honorable M. Elaine Hammond
                                      2901 Capewood Lane                      United States Courthouse, Room 3035
                   14                 San Jose, CA 95132                      280 South First Street
                   15                                                         San Jose, CA 95113-3099

                   16
                                   I declare that I am employed in the office of a member of the bar of this court at whose
                   17      direction the service was made.

                   18               Executed on February 5, 2019, at Santa Ana, California.

                   19

                   20

                   21

                   22                                                   /s/ Johnnelle Gomez
                                                                        Johnnelle Gomez
                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                              UNILATERAL STATUS CONFERENCE
  ATTO RNEY S AT LAW
                           IRV #4828-2892-6598 v1                        -3-     STATEMENT
     SANTA A NA
                  Case: 18-05062            Doc# 23   Filed: 02/05/19   Entered: 02/05/19 15:45:34 Page 3 of 3
